DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed on 9/30/2021. Claims 1-15 are pending in the case. Claims 1, 6, and 11 are independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 11 recites a “computer readable storage medium,” which the specification states may be a “for example, a read-only memory (ROM for short), a random-access memory (RAM for short), a magnetic disk, or an optical disc.” (paragraph 0173 publication).  An open-ended description of the computer readable storage medium does not EXCLUDE non-statutory subject matter, i.e. signals/transmission medium, from the claimed invention.  Examiner suggests adding the word “non-transitory.”

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Independent claims 1, 6, and 11 recite “performing first processing on the first image” and “performing second processing on the first image, and the second processing is a part of a processing process comprised in the first processing”.  It is unclear how the second processing can be a part of a processing process comprised in the first processing because the claims do not recite the first processing comprise multiple processing on the image being edited. For the purpose of prior art analysis, Examiner has interpreted the claims language as broadly as their terms allow.
Claims 1-2, 4-7, 9-12, and 14-15 recite the phrase “and/or” which renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claims invention. See MPEP §2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0035616 A1, hereinafter Lee) in view of Bhatt et al. (US 2009/0231352 A1, hereinafter Bhatt).

As to independent claim 1, Lee teaches an image editing method, applied to a terminal, wherein the terminal comprises a first screen and a second screen (FIG. 6 is a view showing examples of a screen of the mobile terminal comprising two displays on 
which an image editing function is being executed), and the image editing method comprises: 
receiving a first input in a case that the first screen displays a first image (“various function icons are provided on the first display unit 610.  Herein, reference numeral 611 denotes a function icon for an image editing,…Reference numeral 620 shows an example of a screen for editing the selected… the user can edit the original 
image (namely, selected image) on the first display unit” paragraph 0080).; and
and/or a third image on the second screen (“the user can edit the original 
image (namely, selected image) on the first display unit while looking at the original image displayed on the second display unit” paragraph 0080). 
Lee does not appear to expressly teach wherein the third image is an image obtained by performing second processing on the first image, and the second processing is a part of a processing process comprised in the first processing. 
Bhatt teaches wherein the third image is an image obtained by performing second processing on the first image, and the second processing is a part of a processing process comprised in the first processing (“the image 140 can be displayed according to the attribute values corresponding to the new image state.” Paragraph 0030, Fig. 2A-2D, “multiple image states can be assigned to the image 140 in response to receiving corresponding inputs…The user interface control panel 200 can include a image state user interface control 230 which is related to the multiple image states assigned to the image 140.  For example, the image state user interface control 230 can represent each image state that is assigned to the image 140, including the default image state.  If the attribute value of the image 140 was changed 10 times, then the image state user interface control 230 can include 10 positions that represent the default image state and the 9 new image states.” Paragraph 0031, “The image 140 can have several attributes including sharpness, brightness, contrast, hue, and the like.  The combination of image attributes according to which an image is displayed represent an image state of the image.” Paragraph 0027-0029).

 
As to dependent claim 2, Lee teaches the image editing method according to claim 1, Lee further teaches the user can edit the original image (namely, selected image) on the first display unit while looking at the original image displayed on the second display unit” paragraph 0080. 
However, Lee does not appear to expressly teach after the displaying the second image on the first screen, and displaying the first image and/or a third image on the second screen, further comprising: 
receiving a second input; and 
in response to the second input, performing third processing on the second 
image to obtain a fourth image, displaying the fourth image on the first screen, and displaying the second image and/or a fifth image on the second screen;  
wherein the fifth image is an image obtained by performing fourth processing on the first image, and the fourth processing is a part of a processing process comprised in the first processing and/or the third processing. 
 (FIGS. 2A-2D depict schematics of examples of a user interface including an image 140 and a user interface control panel 200 to enable changing attributes of the image 140); and 
in response to the second input, performing third processing on the second 
image to obtain a fourth image, (“multiple image states can be assigned to the image 140 in response to receiving corresponding inputs.” Paragraph 0031);
wherein the fifth image is an image obtained by performing fourth processing on the first image, and the fourth processing is a part of a processing process comprised in the first processing and/or the third processing (“multiple image states can be assigned to the image 140 in response to receiving corresponding inputs.” Paragraph 0031 “When the user moves a button in a slider, e.g., the slider of the attribute user interface control 205, the attribute value is changed, a new attribute value is assigned to the image 140, and a new image state is created.  The default image state and the new image state can be stored in a computer-readable memory.  Every time an attribute value is changed to a new value, using any of the attribute user interface controls, the new image state that is created can be stored along with the previously stored image states.” Paragraph 0027).

As to dependent claim 3, Lee teaches the image editing method according to claim 1, Lee further teaches wherein the first input comprises at least one of the following: 
a sliding operation of dragging the first image to a side of the first screen;  

a double-click operation performed on the first image;  
a single-click operation performed on the first image (“The user can move the pointer or the indicator 613 by having his/her finger or the stylus pen contact on the touch screen provided on the first display unit” paragraph 0080); and 
a long-press operation performed on the first image. 

Claims 6-8 reflect a terminal embodying the limitations of claims 1-3 therefore the claims are rejected under similar rationale.

Claims 11-13 reflect a computer-readable medium embodying the limitations of claims 1-3 therefore the claims are rejected under similar rationale.

Claims 4-5, 9-10, and 14-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0035616 A1, hereinafter Lee) in view of Bhatt et al. (US 2009/0231352 A1, hereinafter Bhatt), and Zhang (US 2021/0200329 A1).

As to dependent claim 4, Lee teaches the image editing method according to claim 1, Lee does not appear to expressly teach wherein after the in response to the first input, performing first processing on the first image to obtain a second image, 
receiving a third input;
determining a first target image from the second screen in response to the third input; and 
displaying, on the first screen, the first target image and a first target processing step corresponding to the first target image.
 Zhang teaches receiving a third input (Fig. 4 an input is received on target image 401) ;  
determining a first target image from the second screen in response to the third input (target image 401); and 
displaying, on the first screen, the first target image and a first target processing step corresponding to the first target image (“after the second input is received, a target image 401 is displayed in the second display area 4022 in response to the second input.  The text content of the target image 401 is the OSI 7-layer model includes.” Paragraph 0049).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to comprise receiving a third input; determining a first target image from the second screen in response to the third input; and displaying, on the first screen, the first target image and a first target processing step corresponding to the first target image.  One would have been motivated to make such a combination to allow the operation of switching between the images to be performed efficiently.

As to dependent claim 5, Lee teaches the image editing method according to claim 1, Lee does not appear to expressly teach wherein after the in response to the first input, performing first processing on the first image to obtain a second image, displaying the second image on the first screen, and displaying the first image and/or a third image on the second screen, the 
method further comprises: 
receiving a fourth input;  
determining a second target image from the second screen in response to the fourth input; and 
displaying, in a specified area of the second screen, a second target 
processing step corresponding to the second target image. 
	Zhang teaches receiving a fourth input (target images 503 are selected);  
determining a second target image from the second screen in response to the fourth input (target images 503); and 
displaying, in a specified area of the second screen, a second target 
processing step corresponding to the second target image (the three target images 503 are displayed in the second display area 5012)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to comprise receiving a third input; determining a first target image from the second screen receiving a fourth input; determining a second target image from the second screen in response to the fourth input; and displaying, in a specified area of the second screen, a 

Claims 9-10 reflect a terminal embodying the limitations of claims 4-5 therefore the claims are rejected under similar rationale.

Claims 14-15 reflect a computer-readable medium embodying the limitations of claims 4-5 therefore the claims are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171